                        United States District Court
                      Western District of North Carolina
                             Asheville Division

DAVID OPPENHEIMER,           )                  DEFAULT JUDGMENT IN CASE
                             )
             Plaintiff,      )                         1:19-cv-00240-MR
                             )
vs.                          )
                             )
JOSEPH RILEY JOHNSON,        )
HIGHLANDS AT CULLOWHEE, LLC, )
and JOMCO, INC.,             )
                             )
          Defendants.        )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Default Judgment is hereby entered in accordance
with the Court’s July 23, 2020 Memorandum of Decision and Order.

                                              July 23, 2020




         Case 1:19-cv-00240-MR Document 22 Filed 07/23/20 Page 1 of 1
